           Case 1:21-cv-00873-RC Document 1 Filed 03/31/21 Page 1 of 4




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


 FEDERAL TRADE COMMISSION

                        Plaintiff,                       Civil Action No. _____-cv-_____


                        v.

 ILLUMINA, INC., and
 GRAIL, INC.,

                        Defendants.


                 PLAINTIFF FEDERAL TRADE COMMISSION’S
             UNOPPOSED MOTION TO FILE COMPLAINT UNDER SEAL

       Plaintiff, the Federal Trade Commission (the “Commission”) respectfully moves the

Court for an order, pursuant to Federal Rule of Civil Procedure 5.2 and Local Civil Rule 5.1(h),

directing the Clerk of the Court to file the Complaint under seal until further order. The

Commission is coordinating with Defendants and will file a public version of its Complaint

redacting information that has been designated confidential by Defendants and by third parties.

       The filing of the Complaint and the Commission’s need for injunctive relief are time

sensitive and, therefore, counsel for the Commission respectfully asks that the Court rule on this

motion as quickly as possible.

       Plaintiff’s Complaint seeks a preliminary injunction to enjoin Defendant Illumina, Inc.,

from acquiring the assets of Defendant GRAIL, Inc., until the Commission completes an

administrative proceeding to determine whether the proposed acquisition would violate Section 7

of the Clayton Act, 15 U.S.C. § 18, and Section 5 of the FTC Act, 15 U.S.C. § 45. Defendants

Illumina, Inc., and GRAIL, Inc., as well as third parties have designated certain information


                                                 1
           Case 1:21-cv-00873-RC Document 1 Filed 03/31/21 Page 2 of 4




confidential during the Commission’s investigation of the proposed acquisition, undertaken

pursuant to the FTC Act, 15 U.S.C. §§ 41-58. See, e.g., paragraphs 4, 7-12, 14, 25-26, 33-34, 38,

40, 45-52, 60-61, 68, 72-74, 77-78, 80-81, and 83 of the Complaint.

       The filing of these papers under seal is proper under United States v. Hubbard, 650 F.2d

293 (D.C. Cir. 1980), which controls decisions within the D.C. Circuit on whether to seal or

redact court records. The confidential business information contained in the Complaint was

provided to the Commission pursuant to statutory and regulatory guarantees of confidentiality

contained in the Hart-Scott-Rodino Act and/or the FTC Act. See 15 U.S.C. §§ 18a(h), 46(f),

57b-2(b), 57b-2(c), 6 C.F.R. § 4.10(d)-(g). At least four of the factors identified in Hubbard

support temporary sealing of the Complaint: counsel for the Commission is unaware of any prior

public access to the relevant information; Defendants and third parties have sought confidential

treatment of the relevant information; Defendants and third parties have a strong property and

privacy interest in avoiding disclosure of information relevant to current competitive initiatives;

and Defendants and third parties face a strong possibility of prejudice in the event that

competitively sensitive information is publicly disclosed. See Primas v. District of Columbia,

719 F.3d 693, 698-99 (D.C. Cir. 2013) (identifying six Hubbard factors relevant to motions to

seal, including “the need for public access to the documents;” “the extent of previous public

access to the documents;” “the fact that someone has objected to disclosure, and the identity of

that person;” “the strength of any property and privacy interests asserted;” “the possibility of

prejudice to those opposing disclosure;” and “the purposes for which the documents were

introduced during the judicial proceedings”); United States v. Aetna Inc., No 1:16-cv-01494-

JDB, 2016 WL 8379257 (D.D.C. Dec. 4, 2016) (recommending grant of defendants’ motion to




                                                 2
Case 1:21-cv-00873-RC Document 1 Filed 03/31/21 Page 3 of 4
Case 1:21-cv-00873-RC Document 1 Filed 03/31/21 Page 4 of 4
